DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 28 April 2021.  Claims 1-19 are pending and have been examined.  

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,997,541.  Although the claims at issue are not identical, they are not patentably distinct from each other because for example:
Where claim 1 of application 17/243,384 states “configure information representing the nodes of interest, the type of edges connecting the nodes of interest and the associated nodes for ingestion into another computer system and display in a table format, wherein the table format comprises alphanumeric names of actors represented by nodes of interest or associated nodes, identifiers for each of the associated nodes, and related textual information, wherein the identifiers are configured to provide access to information of the corresponding associated nodes” this is viewed the same as US Patent 10,997,541 which states “save information representing the nodes of interest, the type of edges connecting the nodes of interest and the associated nodes, wherein the saved information is configured to be ingested into another computer system and be displayed as in a table format, wherein the table format comprises alphanumeric names of actors represented by nodes of interest or associated nodes, identifiers for each of the associated nodes, and related textual information, wherein the identifiers are configured to provide access to information of the corresponding associated nodes” where the instant application is merely a broader version of Patent 10,997,541.
Where claim 1 of application 17/243,348 states “upon selecting an identifier, present a network visualization displaying area configured to display the relationship between the associated nodes of the selected identifier and the selected nodes of interest visualized as part of a network,” this is viewed the same as US Patent 10,997,541 which states “present a network visualization displaying area upon entering the individual identifiers in a web-based interface or selecting the individual identifiers, wherein the network visualization displaying area is configured to display the associated node of the entered or selected identifier, the selected node of interest, and the selected edges connecting the selected node of interest and the associated node of the entered or selected identifier in the network visualization displaying area such that the relationship between the associated node and the selected node of interest is visualized as part of a network in the network visualization displaying area” where the instant application is merely a broader version of Patent 10,997,541.
Where claim 1 of application 17/243,348 states “wherein the network visualization displaying area is configured to present a plurality of options with each corresponding to each of the criteria, and automatically and interactively add one or more visual relationships to the network visualization displaying area by presenting an option for a particular criterion only when that particular criterion identifies one or more nodes in the database as associated node, and upon selecting one of the presented options, display the selected node of interest and the selected edges connecting the selected node of interest and the associated node of the selected identifier in the network visualization displaying area such that the relationship between the associated node and the selected node of interest is visualized in the network visualization displaying area” this is viewed the same as US Patent 10,997,541 which states “wherein the network visualization displaying area is configured to present a plurality of options with each corresponding to each of the criteria, and automatically and interactively add one or more visual relationships to the network visualization displaying area by presenting an option for a particular criterion only when that particular criterion identifies one or more nodes in the database as associated node, and upon selecting one of the presented options, display the selected node of interest and the selected edges connecting the selected node of interest and the associated node of the selected web link or alphanumeric code in the network visualization displaying area such that the relationship between the associated node and the selected node of interest is visualized in the network visualization displaying area” where the instant application is merely a broader version of Patent 10373091.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Dutkowski (U.S. Patent Publication 2019/0005395 A1) discloses a method and system for ontology based dynamic learning and knowledge integration from measurement data and text.
Mulder et al. (U.S. Patent Publication 2018/0004822 A1) discloses an apparatuses methods and systems for relevance scoring in a graph database using multiple pathways.
Bourhani et al. (U.S. Patent Publication 2017/0316114 A1) discloses a system architecture with visual modeling tool for designing and deploying complex models to distributed computing clusters.
Malaviya (U.S. Patent Publication 2017/0024531 A1) discloses systems and methods for near-real or real-time contact tracing.
Snyder et al. (U.S. Patent Publication 2011/0225158 A1) discloses a method and system for abstracting information for use in link analysis.
Wright et al. (U.S. Patent Publication 2007/0171716 A1) discloses a system and method for visualizing configurable analytical spaces in time for diagrammatic context representations.
Orbanes et al. (U.S. Patent Publication 2002/0109680 A1) discloses a method for viewing information in virtual space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SWARTZ/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623